Order entered May 6, 2022




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-20-00734-CV

                CHARLES RILEY CONSTANT, Appellant

                                     V.

  GEORGE GILLESPIE, PETER HENRICKSON, AND IRA SHAPIRO,
       TRUSTEE, IRA SHAPIRO FAMILY (2012), Appellees

                                    and

   IN RE GEORGE GILLESPIE, PETER HENRICKSON, AND IRA
 SHAPIRO, TRUSTEE, IRA SHAPIRO FAMILY TRUST (2012), Relators


  On Appeal and Original Proceeding from the 44th Judicial District Court
                          Dallas County, Texas
                  Trial Court Cause No. DC-19-09846

                                  ORDER
                 Before Justices Myers, Osborne, and Carlyle

     Based on the Court’s opinion of this date in this consolidated original

proceeding and interlocutory appeal, we DENY relators’ petition for writ of
mandamus, and we DENY relators’ request for an abatement of all trial court

proceedings and proceedings in the interlocutory appeal.




                                            /s/   LESLIE OSBORNE
                                                  JUSTICE